DETAILED ACTION	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5-8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chung et al. (US 20160046308 A1).
Regarding claim 1, Chung discloses a system comprising: 
a controller (120 of fig. 3, details in fig. 4) configured to obtain 
a route parameter (112, 114, 116, 118, and 122 of fig. 3, a data sensed by the sensors related to the track of the train traveling of the train routing order) and 

the route parameter indicative of a health of the route over which the vehicle system travels (112, 114, 116, 118, and 122 of fig. 3, detecting the track to identify any obstacle, obstruction, or damage of the track; 424 and 426 of fig. 1; [0083] route), 
the vehicle parameter indicative of a health of the vehicle system (220 and 230 of fig. 1, detecting parameters of the train, 452 of fig. 4; [0073] detecting the engine status, braking status, and the like to provide an indication of malfunction or failure. [0084] the train operating data would include data relating to throttle setting and speed, and brake application, as sensed and determined by the systems 220, 230 of the train 50. It is noted that the malfunction inherently encompasses a health of the vehicle system.  To support inherency, the reference US 20050125113 A1 by Wheeler et al. is provided, Wheeler discloses the malfunction of the locomotive in [0011]), 
the discrete examinations of the route and the vehicle system separated from each other by one or more of location or time (440 of fig. 4; [0012] a locating device including a global positioning device and/or an inertial navigation device to provide location data; [0079] associating location data and time data with the sensed data can be done after the time of each sensing provided that the intervening time period is known or is inconsequentially small so that the appropriate location data and time data for the time of sensing can be computed, thereby to appropriately geo-tag and time tag the sensor data), 

examination equipment (452 and 480 of fig. 4) configured to continually monitor the route(112, 114, 116, 118, and 122 of fig. 3, detecting the track to identify any obstacle, obstruction, or damage of the track; 424 and 426 of fig. 1; [0083] route) and the vehicle system responsive to determining that the route or the vehicle is damaged ([0012 and 0021] for detecting an object on the track, [0091] the rails are damaged and higher risk; [0092] hazards).  
Regarding claim 2, Chung further teaches the system of claim 1, wherein the controller is operable to receive at least a portion the route parameter or the vehicle parameter from a stationary wayside unit disposed alongside the route being traveled by the vehicle system (310 and 312 of fig. 3). 
	Regarding claim 5, Chung further teaches the system of claim 1, wherein the controller is also configured to: 
receive interface information associated with one or more interfaces used to communicate with one or more components of the vehicle (160 of fig. 3); 
receive application information associated with one or more applications configured to receive information from the one or more components of the vehicle via the one or more interfaces (140 of fig. 3, a particular application); 

receive, from an application of the one or more applications, a request for vehicle information from an interface of the one or more interfaces ([0069] request a revise train order); 
verify whether the application is permitted to communicate via the interface (120, 140, and 160 of fig. 3, the processor determines the application to communicate, e.g. 160 of fig. 3, [0068-0069]); and 
selectively route the request for the vehicle information to the interface based on verifying whether the application is permitted to communicate via the interface ([0069] the processor 120 determines an appropriate response, e.g., request a revise train order, [0081] a train routing order).  
Regarding claim 6, Chung further teaches the system of claim 5, where the interface is included in an interface group that includes a plurality of interfaces; and 
where the controller, when verifying whether the application is permitted to communicate via the interface (120 of fig. 3, verifying the applications, 132, 140, 140, 160 of fig. 3, to communicate), is configured to: 
verify whether the application is permitted to communicate via the interface group (e.g. 140 and 160 of fig. 3, an interface group).  
Regarding claim 7, Chung further teaches the system of claim 5, where the controller, 	
when verifying whether the application is permitted to communicate via the interface (120 of fig. 3), is configured to: 

determine an application type of the application ([0068 and 0069] the applicable train order, [0081] a train routing order); and 
verify whether the application is permitted to communicate via the interface based on the application type of the application and the one or more application types permitted to communicate via the interface ([0091] an emergency application of the brakes where an object is on the track; [0165] a particular application).  
Regarding claim 8, Chung further teaches the system of claim 5, where the controller, 
when verifying whether the application is permitted to communicate via the interface, is configured to: 
determine one or more entities whose applications are permitted to communicate via the interface; 
determine an entity associated with the application; and 
verify whether the application is permitted to communicate via the interface based on the entity associated with the application and the one or more entities whose applications are permitted to communicate via the interface([0084] data relating to throttle setting and speed, and brake application, as sensed and determined by the systems 220, 230 of the train 50, [0091] an emergency application of the brakes where an object is on the track; [0165] a particular application).  

Claim 25 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wheeler et al. (US 20050125113 A1).

a controller (12 of figure) configured to obtain a vehicle parameter from discrete examinations of a vehicle system (17 of figure), the vehicle parameter indicative of a health of the vehicle system ([0011] health status information), the discreteApplication No. 16/275,569 examinations of the vehicle system separated from each other by location and time ([0007] showing the location of the locomotive, [0010] a significant amount of time), the controller (12 of figure) configured to examine the vehicle parameter to determine whether the vehicle system is damaged ([0011] malfunctions of the locomotive 16 of figure); and 
examination equipment (17 of figure; [0011] Sensors 17 on-board the locomotive 16 monitor parameters indicative of the health of the locomotive 16. Such information is transmitted via the LCU 14 to the OCU 12 for display to the operator. A processor receives the health information and generates locomotive operational recommendations for display on the OCU 12) configured to continually monitor the vehicle system responsive to determining that the vehicle system is damaged (17of figure, [0011]).  

Claims 25-26 and 28-32 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Villarreal Antelo et al. (US 20030236598 A1) (hereafter “Antelo”
Regarding claim 25, Antelo teaches a system (figs. 3-5) comprising: 
a controller (14 and 16 of figs. 3 and 4, the locomotive system) configured to obtain a vehicle parameter from discrete examinations of a vehicle system (34 of fig. 4; [0034] Another input/output channel, 34, is provided to receive, record and transmit data from vital-sign sensors on the train, such as pressure and/or temperatures of hydraulic systems and other operating parameters deemed important for safe and efficient maintenance and operation , the vehicle operating parameters deemed important for safe and efficient maintenance and operation), the discreteApplication No. 16/275,569 Amendment Page 6 examinations of the vehicle system separated from each other by location and time (GPS 22 of fig. 4, determine a location of the train; fig. 1; [0007] time), the controller configured to examine the vehicle parameter to determine whether the vehicle system is damaged ([0039] These detectors vary in kind from simple mechanical levers to sophisticated optical instruments positioned alongside the track to detect any wheel that is not riding on the rail, such as might result from a broken axle, in order to provide an early warning of a potential derailment situation); and 
examination equipment configured to continually monitor the vehicle system responsive to determining that the vehicle system is damaged (56, 60, and 62 of fig. 5; [0034 and 0039]).
Regarding claim 26, Antelo further teaches the system of claim 25, wherein the controller is operable to receive at least a portion of the vehicle parameter from a stationary wayside unit disposed alongside the route being traveled by the vehicle system (56-62 of fig. 5).  
27. (New) The system of claim 26, wherein the controller is operable to receive the at least the portion of the vehicle parameter from the wayside unit that includes information relating to whether there is a problem or potential problem with a wheel of the vehicle system ([0010, 0034, 0037, and 0039] .  
Regarding claim 28, Antelo further teaches the system of claim 25, 
wherein the controller is operable to switch operating modes of the vehicle system based on the vehicle parameter from the discrete examinations (48-62 of fig. 5) or information communicated from the examination equipment from continually monitoring the vehicle system (48 of fig. 5; [0036 and 0039]), 

wherein at least one of the operating modes comprises the controller monitoring the vehicle system for one or more indications that a wheel is exhibiting a problem with the vehicle system ([0010, 0037, and 0039] detecting the wheel that is not riding on the rail).  
Regarding claim 29, Antelo further teaches the system of claim 25, 
wherein the controller (14, 16, 22-42 of fig. 4) is also configured to: 
receive interface information associated with one or more interfaces used to communicate with one or more components of the vehicle (28-38 of fig. 4); 
receive application information associated with one or more applications configured to receive information from the one or more components of the vehicle via the one or more interfaces ([0030] braking system, [0033] GPS system, [0034] operation parameters of the train); 
store, based on the interface information and the application information, registration information that indicates whether the one or more applications are permitted to communicate via the one or more interfaces (See claim 5 of Antelo means for receiving and storing in said computer memory operating data indicative of equipment vital signs); 
receive, from an application of the one or more applications, a request for vehicle information from an interface of the one or more interfaces ([0019, 0035] The control system evaluates the availability of the requests within the operating parameters and safety constraints of the overall system and, if available, it grants it directly without requiring further action on the part of dispatchers); 
verify whether the application is permitted to communicate via the interface ([0009, 0012]; and 

Regarding claim 30, Antelo further teaches the system of claim 29, 
where the interface is included in an interface group that includes a plurality of interfaces (A, B, C of fig. 3, communications between A, B, and C; 28-38 of fig. 4); and 
where the controller, when verifying whether the application is permitted to communicate via the interface (28 of fig. 4), is configured to: verify whether the application is permitted to communicate via the interface group ([0018 and 0033] double check the train positions corresponding to GPS position data).  
Regarding claim 31, Antelo further teaches the system of claim 29, 
where the controller, when verifying whether the application is permitted to communicate via the interface, is configured to: 
determine one or more application types permitted to communicate via the interface ([0009 and 0012]); 
determine an application type of the application (30 of fig. 4, automatic train control signals (ATC) application); and 
verify whether the application is permitted to communicate via the interface based on the application type of the application and the one or more application types permitted to communicate via the interface ([0034] A separate channel 32 is used to receive, record and transmit signals from mile-mark tag readers placed along the tracks in order to periodically confirm the exact position of the train).  

determine one or more entities whose applications are permitted to communicate via the interface (30 of fig. 4, [0034]); 
determine an entity associated with the application ([0030 and 0034]); and verify whether the application is permitted to communicate via the interface based on the entity associated with the application and the one or more entities whose applications are permitted to communicate via the interface ([0033] A separate channel 32 is used to receive, record and transmit signals from mile-mark tag readers placed along the tracks in order to periodically confirm the exact position of the train, [0034]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 20160046308 A1) in view of Villarreal Antelo et al. (US 20030236598 A1).

It is noted that Chung does not teach the wayside unit includes information relating to whether there is a problem or potential problem with a wheel of the vehicle system as claimed.
Villarreal Antelo teaches the wayside unit includes information relating to whether there is a problem or potential problem with a wheel of the vehicle system (fig. 5, [0037] the wayside system includes various components for detecting the wheel of the vehicle system, [0039]).
  Villarreal Antelo suggests various changes in the details, steps and components that have been described may be made by those skilled in the art within the principles and scope of the system as illustrated and defined in the whole reference ([0043]).
	Taking the teachings of Chung and Villarreal Antelo together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor or detector of the wayside system of Villarreal Antelo into the wayside system of Chung to provide an early warning of a potential derailment situation and an immediate warning can be generated and transmitted to the conductor of the train in question and to refine the precision of the global positioning system.
Regarding claim 4, Chung further teaches the system of claims 1 and 21, Chung further teaches wherein the controller is operable to switch operating modes of the vehicle system based on at least one of the one or more of the route parameter or the vehicle parameter from the discrete examinations or information communicated from the examination equipment from continually monitoring the one or more of the route or the vehicle system (120 of fig. 1; [0069] to determine a collision is likely or not likely, reduce speed, apply brake for emergency 
wherein at least one of the operating modes comprises the controller slowing or stopping movement of the vehicle system ([0069-0070] apply brakes for an emergency stop, [0072, 0088, 0141]. 
It is noted that Chung does not teach wherein at least one of the operating modes comprises the controller monitoring the vehicle system for one or more indications that a wheel is exhibiting a problem with the vehicle system.  
Villarreal Antelo teaches wherein at least one of the operating modes comprises the controller monitoring the vehicle system for one or more indications that a wheel is exhibiting a problem with the vehicle system (fig. 5, [0037] the wayside system includes various components for detecting the wheel of the vehicle system, [0039]).
  Villarreal Antelo suggests various changes in the details, steps and components that have been described may be made by those skilled in the art within the principles and scope of the system as illustrated and defined in the whole reference ([0043]).
	Taking the teachings of Chung and Villarreal Antelo together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor or detector of the wayside system of Villarreal Antelo into the wayside system of Chung to provide an early warning of a potential derailment situation and an immediate warning can be generated and transmitted to the conductor of the train in question and to refine the precision of the global positioning system.
	Regarding claim 21, Chung further discloses a system comprising: 
a controller (120 of fig. 3, details in fig. 4) configured to obtain 

a vehicle parameter (220, 230, and 232 of fig. 3, the sensors and controller detect the parameters of the vehicle as train, [0073] malfunction or failure of the vehicle) from discrete examinations of one or more of a route (112, 114, 116, 118, and 122 of fig. 3) and a vehicle system (200, 220, 230, and 232 of fig. 3, see also 452 of fig. 4, the train operation data would include data relating to throttle setting, speed, brake), respectively, 
the route parameter indicative of a health of the route over which the vehicle system travels (112, 114, 116, 118, and 122 of fig. 3, detecting the track to identify any obstacle, obstruction, or damage of the track; 424 and 426 of fig. 1; [0083] route), 
the vehicle parameter indicative of a health of the vehicle system (220 and 230 of fig. 1, detecting parameters of the train, 452 of fig. 4; [0073] detecting the engine status, braking status, and the like to provide an indication of malfunction or failure; [0084] the train operating data would include data relating to throttle setting and speed, and brake application, as sensed and determined by the systems 220, 230 of the train 50), 
the discrete examinations of the route and the vehicle system separated from each other by one or more of location or time (440 of fig. 4; [0012] a locating device including a global positioning device and/or an inertial navigation device to provide location data; [0079] associating location data and time data with the sensed data can be done after the time of each sensing provided that the intervening time period is known or is inconsequentially small so that the appropriate location data and time data for the time of sensing can be computed, thereby to appropriately geo-tag and time tag the sensor data, [0073 and 0084] vehicle system), 

examination equipment (452 and 480 of fig. 4) configured to continually monitor the route(112, 114, 116, 118, and 122 of fig. 3, detecting the track to identify any obstacle, obstruction, or damage of the track; 424 and 426 of fig. 1; [0083] route) and the vehicle system responsive to determining that the route or the vehicle is damaged ([0012 and 0021] for detecting an object on the track, [0091] the rails are damaged and higher risk; [0092] hazards).  
wherein the controller is operable to receive at least a portion of the route parameter (110-122, 130, 132, and 143 of fig. 3; [0083] its intended route) and the vehicle parameter from a stationary wayside unit disposed alongside the route being traveled by the vehicle system (300-332 of fig. 3, WAYSIDE MOINTORING SENSORS 310 AND 312 of fig. 3), and 
wherein the controller is operable to receive the at least the portion of the route parameter and the vehicle parameter from the wayside unit ([0047-0050, and 0083-0084]). 
It is noted that Chung does not teach the at least portion of the vehicle parameter that includes information relating to whether there is a problem or potential problem with a wheel of the vehicle system as claimed.  
Villarreal Antelo teaches the sideway monitoring system (46-62 of fig. 5) for detecting the vehicle parameter that includes information relating to whether there is a problem or potential problem with a wheel of the vehicle system ([0010, 0037, 0039] These detectors vary in kind from simple mechanical levers to sophisticated optical instruments positioned alongside the track 
Taking the teachings of Chung and Villarreal Antelo together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor or detector of the wayside system of Villarreal Antelo into the wayside system of Chung to provide an early warning of a potential derailment situation and an immediate warning can be generated and transmitted to the conductor of the train in question and to refine the precision of the global positioning system.
Regarding claim 22, Chung further teaches the system of claim 21, wherein the controller is also configured to: 
receive interface information associated with one or more interfaces used to communicate with one or more components of the vehicle (160 of fig. 3); 
receive application information associated with one or more applications configured to receive information from the one or more components of the vehicle via the one or more interfaces (140 of fig. 3, a particular application); 
store, based on the interface information and the application information, registration information that indicates whether the one or more applications are permitted to communicate via the one or more interfaces ([0053 and 0070]); 
receive, from an application of the one or more applications, a request for vehicle information from an interface of the one or more interfaces ([0069] request a revise train order); 
verify whether the application is permitted to communicate via the interface (120, 140, and 160 of fig. 3, the processor determines the application to communicate, e.g. 160 of fig. 3, [0068-0069]); and 

Regarding claim 23, Chung further teaches the system of claim 21, where the interface is included in an interface group that includes a plurality of interfaces; and 
where the controller, when verifying whether the application is permitted to communicate via the interface (120 of fig. 3, verifying the applications, 132, 140, 140, 160 of fig. 3, to communicate), is configured to: 
verify whether the application is permitted to communicate via the interface group (e.g. 140 and 160 of fig. 3, an interface group).  
Regarding claim 24, Chung further teaches the system of claim 23, where an interface is included in an interface group that includes a plurality of interfaces (fig. 3); and where the controller, when verifying whether the application is permitted to communicate via the interface (120 of fig. 3, verifying the applications, 132, 140, 140, 160 of fig. 3, to communicate), is configured to: verify whether the application is permitted to communicate via the interface group (e.g. 140 and 160 of fig. 3, an interface group).  

Response to Arguments
Applicant's arguments filed 01/12/2021 have been fully considered but they are not persuasive.
The applicant argues that the Office Action has not pointed to anything in Chung that expressly or necessarily describes, teaches, or suggests a controller that examines a vehicle 
The examiner strongly disagrees with the applicant. It is submitted that Chung teaches the vehicle parameter (220, 230, and 232 of fig. 3, the sensors and controller detect the parameters of the vehicle as train, [0073] malfunction or failure of the vehicle) from discrete examinations of a vehicle system (200, 220, 230, and 232 of fig. 3, see also 452 of fig. 4, the train operation data would include data relating to throttle setting, speed, brake), wherein the vehicle parameter indicative of a health of the vehicle system (220 and 230 of fig. 1, detecting parameters of the train, 452 of fig. 4; [0073] detecting the engine status, braking status, and the like to provide an indication of malfunction or failure. It is noted that the malfunction inherently encompasses a health of the vehicle system.  To support inherency, the reference US 20050125113 A1 by Wheeler et al. is provided, Wheeler discloses the malfunction of the locomotive in [0011]. Wherein Chung further teaches [0084] the train operating data would include data relating to throttle setting and speed, and brake application, as sensed and determined by the systems 220, 230 of the train 50). 
.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TUNG T. VO
Primary Examiner
Art Unit 2425


/TUNG T VO/Primary Examiner, Art Unit 2425